Citation Nr: 9910600	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-31 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, including due to undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic fatigue, due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to April 
1991, with service in Southwest Asia from August 1990 to 
February 1991 during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for a 
skin rash on the back, upper body, and arms, to include as 
due to an undiagnosed illness, denied service connection for 
fatigue as due to an undiagnosed illness, and denied service 
connection for urinary bleeding as due to an undiagnosed 
illness.  A personal hearing was held in January 1998 before 
a Hearing Officer at the RO, at which time the veteran 
withdrew the issue regarding entitlement to service 
connection for urinary bleeding.


REMAND

In an unappealed rating decision in October 1995, the RO 
denied entitlement to service connection for the disabilities 
at issue.  As such, the October 1995 RO determinations are 
final.  38 U.S.C.A. § 7105 (West 1991).  The record does not 
reflect that the RO has considered or advised the veteran and 
his representative of the applicable laws and regulations 
governing reopening of a previous finally denied claim.

In a March 1995 statement, and at the January 1998 personal 
hearing, the veteran testified that he had received treatment 
for his skin disorder at the John Cochran VA Medical Center 
and had been given pills and ointment.  The evidence 
demonstrates that, in March 1995, the RO sent a request to 
the VA Medical Center in St. Louis (John Cochran Medical 
Center) for outpatient treatment reports from February 27, 
1995.  In April 1995, the St. Louis VA medical center advised 
the RO no records were available for the requested period. In 
November 1996, the RO requested hospital summaries and 
outpatient treatment reports from April 1991.  The Board is 
unclear as to the medical center's response, if any, as to 
whether additional treatment reports are available.  Except 
for a VA outpatient evaluation report, dated in May 1993, 
concerning treatment of the veteran's right ankle, there are 
no VA outpatient treatment records associated with the 
veteran's claims file.  As the veteran has indicated that he 
received VA outpatient treatment for his skin disorder, any 
such outstanding records are pertinent to the issue on 
appeal.

The medical evidence shows that the veteran participated in a 
Persian Gulf Registry examination in March 1995.  In 
addition, he had VA dermatology examinations in August 1995, 
April 1997, and March 1998.  The report of the veteran's 
Persian Gulf Registry examination in 1995 does not appear to 
be complete.  Since that time, new VA guidelines for 
conducting Persian Gulf Health Registry examinations have 
been promulgated, as set forth in a joint memorandum of the 
Undersecretary for Benefits and the Undersecretary for 
Health, dated January 6, 1998.  The veteran should be given 
the benefit of these changes.  In addition, the VA 
dermatology examinations do not provide adequate information 
as to the etiology of the veteran's current skin disorder and 
whether it is related to the skin problems noted in his 
service medical records or if it is a result of his service 
in the Persian Gulf War and due to an undiagnosed illness.  
The examiner at the VA dermatology examination in March 1998 
provided a medical opinion that "it is more likely than not 
that the rash is not caused or exacerbated by his military 
service."  However, the examiner did not provide any 
rationale or objective findings to support this medical 
opinion.

The veteran has complained of weakness and fatigue.  At the 
hearing, he testified that he had lost a lot of muscle mass 
since service.  The veteran should be provided an examination 
to demonstrate if any abnormal physical findings or 
laboratory test results cause weakness and fatigue and are 
attributed to a known clinical diagnosis.


Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit information 
concerning any additional VA and private 
medical treatment he has received since 
April 1991 for a skin disorder and 
fatigue.  The RO must take the 
appropriate action to attempt to obtain 
copies of all identified medical records 
which are not already in the veteran's 
claims file.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA general medical examination 
conforming to the criteria for conducting 
Persian Gulf War examinations contained 
in the January 6, 1998, memorandum from 
the Under Secretary for Benefits and the 
Under Secretary for Health.  The claims 
file, a copy of this REMAND, and, if not 
sufficiently available on AMIE, a copy of 
the January 6, 1998, memorandum 
containing the Guidelines for Persian 
Gulf War disability examinations, must be 
made available to the examiner.  The 
purpose of this examination, and any 
other necessary examinations, is to 
identify all signs or symptoms that the 
veteran claims to experience on a chronic 
basis as a result of his service in the 
Persian Gulf War, with particular 
emphasis on skin disorders and fatigue.  
A complete history, including the time of 
initial onset as well as the frequency, 
duration and severity of manifestations 
should be elicited from the veteran.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  All 
indicated tests should be conducted.  In 
regard to the veteran's skin disorder, 
the examiner is requested to provide a 
medical opinion, with supporting 
rationale, whether it is related to any 
of the skin disorders demonstrated during 
service or whether he has a skin disorder 
due to an undiagnosed illness.

3.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
adjudicate the claims of whether new and 
material evidence has been received to 
reopen claims for service connection for 
a skin disorder, to include due to 
undiagnosed illness, and chronic fatigue, 
due to undiagnosed illness, with 
consideration of all applicable laws and 
regulations, to include pertaining to 
finality of an unappealed RO 
determination and reopening a previously 
finally denied claim, and 38 C.F.R. 
§ 3.317.  If the evidence demonstrates a 
disability based on a diagnosed illness, 
the RO should consider the claim for 
service connection on a direct basis 
other than due to undiagnosed illness.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction or 
if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  
The supplemental statement of the case 
should include all laws and regulations 
applicable to finality of an unappealed 
RO decision, as well as for reopening a 
final previously denied claim.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no 

conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





